DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 11/17/2022 has been considered and entered.  The response has been considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.
Claim 6 has been cancelled and the previous rejections over the claim 6 are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 10 – 13, 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 6, 8 – 16, 18, 19 of copending Application No. 16/472,254. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application teaches every limitation of the claim but further requires specific ratios of carbon to fluorine which the instant claims do not require.  Also, the monomeric ranges for each of the polymeric components are overlapped by the copending application thus obviating the instant claims
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants argue that Ward et al. (US 2009/0093384) in view of Grolitzer et al. (US 6,391,984) and Fang et al. (US 2007/0254819) does not teach the claims.  The claims were not rejected over the references cited.  The rejections over the recited references were withdrawn in the final office action dated 06/17/2022. The argument is moot.
The rejections based on double patenting are not rebutted.  Therefore, the rejections are maintained.
In regards to the allegation of unexpected results, the amendments fail to overcome the objections based on lack of commensurate scope between the claims and the inventive examples as previously noted in the Non-final rejection dated 02/01/2022 and in the final rejection dated 06/17/2022.
Applicants argue that the examiner fails to articulate why the results were not persuasive.  The argument is not persuasive.  
The inventive examples were strictly drawn to an antifoaming agent comprising 64% of 2-ethylhexyl acrylate which does not support the breadth of the claims that allow for about 54% to about 64% of the claimed ingredient.
The inventive examples require 27% of ethyl acrylate copolymer which does not support the breadth of the claims that allows for about 27 to about 31% of ethyl acrylate or propyl acrylate.
The inventive examples of Fluid C and Fluid F require 9% of 2,2,3,4,4,4-hexafluorobutyl acrylate which does not support the breadth of the claims which allow for the use of from about 9% to 15% of either of 3,3,4,4,5,5,6,6,7,7,8,8,8-tridecafluorooctyl acrylate and 2,2,3,4,4,4-hexafluorobutyl acrylate.  The criticality of the claimed ranges is also not demonstrated at both lower and higher concentration of the claims.
Fluid D does is non-inventive as it is drawn to a composition comprising perfluorooctyl acrylate as the fluorine component which is not claimed.
The inventive examples are therefore not commensurate in scope with the claims nor sufficient to rebut the case of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771